EXHIBIT 10.13

AGREEMENT TO CONVERT UNITS PAYABLE IN

BWE SHARES INTO UNITS PAYABLE IN BWXT SHARES

This Agreement made by and between BWX Technologies, Inc. (“BWXT”) and
_______________ (the “Participant”) is effective as of February 29, 2016 (the
“Agreement Date”).

WHEREAS, the Participant holds units pursuant to which BWXT at a previously
designated future settlement date (the “Settlement Date”) is obligated to
deliver to the Participant ___ shares of common stock of Babcock & Wilcox
Enterprises, Inc. (“BWE”). Such units will be referred to herein as the “BWE
Units”;

WHEREAS, the BWE Units are subject to the terms set forth in an award letter
agreement dated ____________, 2015 (the “Award Letter Agreement”) and the terms
of the Babcock & Wilcox Enterprises, Inc. 2015 Long-Term Incentive Plan, as
approved by the Compensation Committee of the Board of Directors of BWE in
accordance with the terms of the 2010 Long-Term Incentive Plan of BWXT, as
amended and restated July 1, 2015, and the terms of the Employee Matters
Agreement, by and between BWXT and BWE, dated June 8, 2015; and

WHEREAS, the Participant and BWXT desire to convert the BWE Units into an
equivalent value of units (determined at the Agreement Date) pursuant to which
BWXT will be obligated to deliver shares of BWXT common stock (the “BWXT
Units”);

NOW THEREFORE, the Participant and BWXT mutually agree as follows:

1. The BWE Units shall be cancelled and converted into BWXT Units.

2. The number of shares of BWXT common stock subject to the BWXT Units granted
in replacement of the BWE Units shall be equal to the quotient of (x) divided by
(y), where (x) is the BWE Share Price multiplied by the number of shares of BWE
common stock covered by the BWE Units that are being cancelled and converted,
and (y) is the BWXT Share Price, with the resulting number of BWXT Units being
rounded down to the nearest whole unit. The BWE Share Price shall mean the
closing sales price per share of BWE common stock on the consolidated
transaction reporting system for the principal national securities exchange on
which BWE’s shares are listed on the Agreement Date. The BWXT Share Price shall
mean the closing sales price per share of BWXT common stock on the consolidated
transaction reporting system for the principal national securities exchange on
which BWXT’s shares are listed on the Agreement Date.

3. All of the Participant’s rights in the BWE Units shall be cancelled.

4. The Participant’s rights in the replacement BWXT Units shall be as set forth
in this Agreement.

5. BWXT will be obligated to deliver the shares of BWXT common stock covered by
the BWXT Units as soon as administratively practicable, but in no event later
than 30 days, following the Settlement Date.



--------------------------------------------------------------------------------

To the extent that normal cash dividends are paid with respect to shares of BWXT
common stock, dividend equivalents in cash will be credited with respect to the
shares of common stock underlying the BWXT Units and shall be deferred (with no
earnings accruing) and paid at the same time the shares of BWXT common stock are
transferred to the Participant.

6. If there shall be any change in the shares of BWXT common stock or the
capitalization of BWXT through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split-up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to stockholders of BWXT, BWXT, in its sole discretion, in order to
prevent dilution or enlargement of the Participant’s rights under the BWXT
Units, shall adjust, in such manner as it deems equitable and that complies with
Section 409A of the Internal Revenue Code of 1986, as applicable, the number and
kind of shares subject to outstanding BWXT Units and other terms applicable to
outstanding BWXT Units; provided, however, that the number of shares subject to
any BWXT Units shall always be a whole number.

7. Except with respect to dividends (as described above), the Participant shall
have no rights as a stockholder of BWXT with respect to the BWXT Units including
the right to vote until delivery of shares of BWXT common stock in satisfaction
of the BWXT Units.

8. No assets or shares of BWXT common stock shall be segregated or earmarked by
BWXT in respect to any BWXT Units granted hereunder. The grant of BWXT Units
hereunder shall not constitute a trust and shall be solely for the purpose of
recording an unsecured contractual obligation of BWXT.

9. The BWXT Units may not be sold, assigned, transferred, pledged or encumbered
by the Participant at any time.

10. The Participant is a current director and/or executive officer of BWXT and
therefore is an accredited investor as defined in Rule 501(a) under the
Securities Act of 1933 (the “Securities Act”).

11. The Participant has such knowledge, skill and experience in business,
financial and investment matters that the Participant is capable of evaluating
the merits and risks of an investment in the BWXT Units. With the assistance of
the Participant’s own professional advisors, to the extent that the Participant
has deemed appropriate, the Participant has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the BWXT
Units and the consequences of this Agreement. The Participant has considered the
suitability of the BWXT Units as an investment in light of its own circumstances
and financial condition and the Participant is able to bear the risks associated
with an investment in the BWXT Units.

12. The Participant is acquiring the BWXT Units solely for the Participant’s own
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the BWXT Units or BWXT common stock. The
Participant understands that the BWXT Units and underlying shares of BWXT common
stock have not been registered under the Securities Act or any state securities
laws by reason of specific exemptions under the provisions

 

2



--------------------------------------------------------------------------------

thereof which depend in part upon the investment intent of the Participant and
of the other representations made by the Participant in this Agreement. The
Participant understands that BWXT is relying upon the representations and
agreements contained in this Agreement (and any supplemental information) for
the purpose of determining whether this transaction meets the requirements for
such exemptions.

13. The Participant understands that upon settlement of the BWXT Units the
Participant may receive “restricted securities” under federal securities laws
and that the Participant may only dispose of the restricted securities pursuant
to an effective registration statement under the Securities Act or an exemption
therefrom. The Participant also understands that the shares of BWXT that the
Participant will receive on the Settlement Date may bear a legend substantially
to the following effect:

“THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY AUTHORITY OF
ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES AND MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO ANY AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH CASE IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.”

The Participant further understands that BWXT has no obligation or intention to
register any of the restricted securities. Accordingly, the Participant
understands that the Participant may be required to hold the restricted
securities for any applicable holding periods required by applicable federal
securities laws.

14. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986 and shall be interpreted and administered in a manner
consistent with this intent.

15. All questions concerning the construction, validity and interpretation of
this Agreement shall be governed by and construed according to the law of the
State of Delaware without regard to any state’s conflicts of law principles. Any
disputes regarding this Agreement shall be brought only in the state or federal
courts of Delaware.

 

3



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

    BWX Technologies, Inc.       By:     Signature of the Participant          
  Title:     Name of the Participant (Please print)      

 

 

4